702 S.E.2d 502 (2010)
STATE of North Carolina
v.
Kelvin Jeffrey JONES.
No. 304P10.
Supreme Court of North Carolina.
October 7, 2010.
M. Alexander Charns, Durham, for Kelvin Jeffrey Jones.
K.D. Sturgis, Assistant Attorney General, for State of N.C.

ORDER
Upon consideration of the petition filed on the 23rd of July 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court, of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."